Sognier, Judge.
Physicians and Surgeons Community Hospital, Inc. appealed the denial of its motion for summary judgment to this court. By opinion dated December 1,1981, this court reversed the judgment of the trial court. Physicians &c. Hospital v. Williams, 160 Ga. App. 243 (286 SE2d 751) (1981).
By writ of certiorari, the Supreme Court of Georgia reversed the decision of this court in its decision of June 30, 1982, 249 Ga. 588 (292 SE2d 705) (1982). Accordingly, our opinion of December 1, 1981 is vacated and the judgment of the Supreme Court is adopted as that of this court. Judgment of the trial court is affirmed.

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.